and client trust accounts at the Ethics School, and submitting quarterly
                      reports to the California State Bar regarding his compliance with the
                      probation terms. McDonnell did not self-report this discipline to the
                      Nevada State Bar within 30 days as required by SCR 114(1).
                                   SCR 114(4) provides that this court shall impose identical
                      reciprocal discipline unless the attorney demonstrates, or this court finds,
                      that one of four exceptions applies. None of the exceptions is present in
                      this case.
                                   Accordingly, we grant the petition for reciprocal discipline.
                      Attorney Michael B. McDonnell is hereby suspended for one year, with
                      that suspension stayed, and placed on probation for three years. 2 Within
                      30 days of the date of this order, McDonnell shall provide the Nevada
                      State Bar with (1) proof that he has passed the MPRE; (2) proof that he
                      has successfully completed the required Ethics School classes; and (3)
                      copies of all completed quarterly reports submitted to the California State
                      Bar. Additionally, McDonnell shall furnish the Nevada State Bar with
                      copies of all future quarterly reports and any other proof of compliance




                            2 We  note that McDonnell is currently suspended in Nevada for
                      failure to pay bar dues. See SCR 98(12). The suspension in the instant
                      matter is separate from and in addition to McDonnell's existing bar dues
                      suspension. The suspension and probation in the instant matter shall not
                      begin until McDonnell has resolved his bar dues suspension.

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    .(Ezeo
                with his probationary conditions requested by the State Bar. McDonnell
                and the State Bar shall comply with SCR 115 and SCR 121.1.
                              It is so ORDERED.



                                                                 C.J.




                    P‘deutur              , J.
                                                        Hardesty
                Pickering




                Parraguirre




                Cherry                                  Saitta




                cc: Glenn M. Machado, Assistant Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Michael B. McDonnell
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A